DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Action is in response to application 17/018,664, filed on 09/11/2020.
2.	Claims 1-20 are pending.

Oath or Declaration
3.	Applicant(s) oath or declaration filed on 09/11/2020 are approved by the office.
Drawings
4.	The drawings and specifications filed on 09/11/2020 are approved by the office.
Information Disclosure Statement
5.	IDS(s) filed on 09/11/2020 and 02/25/2021 have been considered.
Foreign Priority
6.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 filed on 10/01/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jha et al., (USPAT# 10,216,551 B1 from applicant’s IDS filed on 02/25/2021) hereinafter Jha.

8.	Regarding Claim 1, Jha disclosed an operating method of an electronic device comprising: 
obtaining demographic-related information of a user (see column 5 lines 30-46 shows “a user may voluntary provide personal demographic information to a device manufacturer and/or service provider…user and/or device information 106 may be passively obtained by monitoring a user's activity and/or interactions with the user device 102. Such information 106 may include, without limitation, one or more of demographic information about the user (e.g., age, gender, ethnicity, income, group affiliations, etc.), usage history and preferences of the user (e.g., application usage and/or application feature usage), information about the user's devices, content preference information (e.g., preferred genres, artists, etc.), information about the user or the user's environment (e.g., time of day, global positioning system (“GPS”) coordinates and/or other location, etc.), and/or any other available information relating to a user and/or an associated user device 102 that may be obtained.”); 
identifying one or more features corresponding to the demographic-related information of the user and identifying one or more weights corresponding to the one or more features, wherein the one or more features comprise at least one of: a single feature type that corresponds to the demographic-related information, or a cross feature type that corresponds to at least two single feature types, the at least two single feature types including a first single feature type that is different from a second single feature type (see column 8 lines 62-66 shows “For example, trained and/or generic attribute models 212 that include attribute profile vectors corresponding to male and female users may be generated. An example of attribute profile vectors comprising a plurality of inferred interests and associated weights for generic male and female users is provided below” and column 11 lines 8-18 shows “Embodiments of the disclosed systems and methods may thus classify applications into relevant taxonomies with associated weights indicating their relative relevance. Based on these metrics (e.g., application usage information and application taxonomies and/or weights), a weighted association between a user and a particular interest taxonomy may be determined. The higher the associated weight between the weighted association and the particular interest taxonomy, the more likely the interest taxonomy reflects a user's actual interest.”); and 
predicting a user attribute based on the one or more features and the one or more weights corresponding to the one or more features (see column 1 lines 61-66 shows “User attribute models used to predict user attributes and/or demographics may be trained based on the inferred user interests and available label data, which may comprise relatively verified user attribute and/or demographic information such as, for example, information volunteered by a user. Inferred user interests without associated label data may be compared against the trained user attribute models to determine likely user attributes and/or demographics associated with the user”).

Claim 19 recites An electronic device that further includes limitations that are substantially similar to claim 1. Jha disclosed An electronic device (See Fig.1). As such, is rejected under the same rationale as above.
Claim 20 recites A non-transitory computer readable storage medium that further includes limitations that are substantially similar to claim 1. Jha disclosed A non-transitory computer readable storage medium (See Fig.1). As such, is rejected under the same rationale as above.

9. Regarding Claim 2, Jha disclosed the operating method according to claim 1, wherein the identifying the one or more weights corresponding to the one or more features comprise: 
identifying, by using a deep neural network, one or more inputs for the one or more weights by inputting the one or more features into the deep neural network (see column 8 lines 62-66 and column 11 lines 8-18 the learning models used in Jha is seen as the deep neural network); and 
identifying the one or more weights corresponding to the one or more features according to the inputting of the one or more weights corresponding to the one or more features (see column 8 lines 62-66 and column 11 lines 8-18 shows weights determined in association to particular interest taxonomy).

10. Regarding Claim 3, Jha disclosed the operating method according to claim 2, wherein the identifying the one or more inputs for the one or more weights corresponding to the one or more features comprises: 
determining one or more input vectors corresponding to the one or more features (see column 8 lines 25-32 shows “a user profile 206 may comprise one or more user interest vectors, which may associate various inferred interests with a user. In some embodiments, the interest vector may comprise a weight and/or other indication reflective of a relative likelihood of each inferred interest being an actual interest of the user. An example of a user interest vector comprising a plurality of inferred interests and associated weights is provided below”); and 
identifying the one or more inputs for the one or more weights based on the one or more input vectors corresponding to the one or more features (see column 8 lines 62-66 and column 11 lines 8-18).

10. Regarding Claim 15, Jha disclosed the operating method according to claim 1, wherein the demographic-related information comprises at least one of: a sleep pattern of the user, or device usage information of the user on a terminal device, the device usage information including at least one of usage time, usage duration, or a number of uses (see column 8 lines 62-66 and column 11 lines 8-18).

11. Regarding Claim 16, Jha disclosed the operating method according to claim 1, wherein the demographic-related information includes a sleep pattern of the user, and the operating method further comprises: 
obtaining the sleep pattern of the user by: obtaining status information of a terminal device of the user, the status information including at least one of: screen off/on times of the terminal device or motion information of the terminal device (see column 15 lines 61-66 through column 16 lines 1-21 shows “the one or more sensors of the device 102 may measure contextual information that may be used to determine and/or infer certain location information relating to the user (e.g., interests, regularly visited points of interest, etc.). For example, if an accelerometer of a device 102 indicates that the device 102 does not move on average between 11:00 PM and 6:00 AM every day, it may be inferred that the user typically sleeps between these hours and that a location of the device during these hours likely corresponds to a user's home.”); and 
determining the sleep pattern of the user, including a wake-up time and a bedtime. based on the status information of the terminal device: and predicting the user attribute based on the determined sleep pattern of the user (see column 1 lines 61-66 and column 15 lines 61-66 through column 16 lines 1-21).

12. Regarding Claim 17, Jha disclosed the operating method according to claim 1, wherein the demographic-related information includes a sleep pattern of the user, and the operating method further comprises: 
obtaining the sleep pattern of the user by: obtaining at least one of application operation behavior data or web browsing data of the user (see column 11 lines 30-44 and column 15 lines 61-66 through column 16 lines 1-21): and 
determining the sleep pattern of the user, including a wake-up time and a bedtime, based on the at least one of the application operation behavior data or the web browsing data of the user; and predicting the user attribute based on the determined sleep pattern of the user (see column 1 lines 61-66, column 11 lines 30-44 and column 15 lines 61-66 through column 16 lines 1-21).

13. Regarding Claim 18, Jha disclosed the operating method according to claim 1. wherein the demographic-related information includes a sleep pattern of the user, and the operating method further comprises: 
obtaining the sleep pattern of the user by: obtaining at least one of application operation behavior data of the user, web browsing data of the user or status information of a terminal device of the user, the status information including at least one of: screen off/on times of the terminal device or motion information of the terminal device (see column 11 lines 30-44 and column 15 lines 61-66 through column 16 lines 1-21): and 
determining the sleep pattern of the user. including a wake-up time and a bedtime, based on the at least one of the application operation behavior data of the user, the web browsing data of the user, or the status information of the terminal device; and predicting the user attribute based on the determined sleep pattern of the user (see column 1 lines 61-66, column 11 lines 30-44 and column 15 lines 61-66 through column 16 lines 1-21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al., (USPAT# 10,216,551 B1 from applicant’s IDS filed on 02/25/2021) hereinafter Jha, in view of Chen et al. (USPUB# 2019/0073581 A1) hereinafter Chen.

11. Regarding Claim 4, Jha disclosed the operating method according to claim 3, wherein the determining the one or more input vectors corresponding to the one or more features comprises at least one of: 
in a case that the one or more features are the single feature type, determining the one or more input vectors according to the single feature type and a latent vector corresponding to the single feature type (); or 
in a case that the one or more features are the cross feature type, determining the one or more single feature type of input vectors according to the two or more single feature types and two or more latent vectors corresponding to the two or more single feature types, and determining at least two cross-feature input vectors, as the one or more input vectors corresponding to the cross feature type of feature. (see para. [0071] and [0136]).
Jha does not expressly disclose in a case that the one or more features are the single feature type, determining the one or more input vectors according to the single feature type and a latent vector corresponding to the single feature type; or in a case that the one or more features are the cross feature type, determining the one or more single feature type of input vectors according to the two or more single feature types and two or more latent vectors corresponding to the two or more single feature types, and determining at least two cross-feature input vectors, as the one or more input vectors corresponding to the cross feature type of feature.
However, in analogous art Chen disclosed in a case that the one or more features are the single feature type, determining the one or more input vectors according to the single feature type and a latent vector corresponding to the single feature type (see abstract and para [0005]); or 
in a case that the one or more features are the cross feature type, determining the one or more single feature type of input vectors according to the two or more single feature types and two or more latent vectors corresponding to the two or more single feature types, and determining at least two cross-feature input vectors, as the one or more input vectors corresponding to the cross feature type of feature (see abstract and para [0005]); 
One of ordinary skill in the art would have been motivated to combine the teachings of Jha and Chen since Jha teaches a system for predicting user attributes from demographic information of the user using learning models and Chen teaches machine learning model techniques using demographic information of a user to learn interests of the user, and as such both are within the same environment. 
Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the machine learning modeling techniques by Chen into the user attribute prediction system of Jha in order for improving the ability of the system to learn interests of the user (Jha, abstract and column 2 lines 55-62).

12. Regarding Claim 5, Jha and Chen disclosed the operating method according to claim 4, wherein the one or more inputs for the one or more weights include an input matrix capable of characterizing a relationship between elements of input vectors (Chen, see para. [0080] and [0084]).
The same motivation as claim 4 applies to claim 5.

Allowable Subject Matter
Claims 6-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
An optimized computer architecture for training an neural network includes a system having multiple GPUs. The neural network may be divided into separate portions, and a different portion is assigned to each of the multiple GPUs. Within each GPU, its portion is further divided across multiple training worker threads in multiple processing cores, and each processing core has lock-free access to a local parameter memory. The local parameter memory of each GPU is separately, and individually, synchronized with a remote master parameter memory by lock memory access. Each GPU has a separate set of communication worker threads dedicated to data transfer between the GPU and the remote parameter memory so that the GPU's training worker threads are not involved with cross GPU communications. (Wu et al. ‘590)
Establishing access to first and second different computing systems. A machine learning model is assigned for training to the first computing system, and the first computing system creates a check-point during training in response to a first predefined triggering event. The check-point may be a record of an execution state in the training of the machine learning model by the first computing system. In response to a second predefined triggering event, the training of the machine learning model on the first computing system is halted, and in response to a third predefined triggering event, the training of the machine learning model is transferred to the second computing system, which continues training the machine learning model starting from the execution state recorded by the check-point. (Wesolowski ‘537)
A computer system is optimized for implementing a neural network nodal graph that has dense inputs and sparse inputs. The computer system has a local machine that receives user inputs and is optimized for computing power, and has a remote machine that stores embedding matrices and parameters, and is optimized for memory capacity. In accordance with a cost function applied to each node, the neural network nodal graph is divided into graph segments based on its types of inputs and needed computing resources for execution. In accordance with the cost functions, the graph segments are divided between the remote and local machines for execution, and the results of all the graph segments are combined in the local machine. (Dzhulgakov et al.  ‘580)
A data processing system performs data processing of raw or preprocessed data. The data includes log files, bitstream data, and other network traffic containing either cookie or device identifiers. The data processing system associates devices with device activity history. The data processing system includes a pairing framework for determining device pairs based upon device activity history, a feature vector generation framework for producing feature vectors corresponding to determined device pairs based upon feature values associated within the raw or preprocessed data with devices of the determined device pairs, a scoring engine for determining scores to associate with determined device pairs based upon produced feature vectors, a graph structure including nodes for representing devices of determined device pairs (wherein edges between pairs of nodes indicate determined device pairs), and a clustering engine for identifying respective clusters of n or more nodes within the graph structure that represent respective groups of devices (Atlas et al.  ‘846)
An Embedding Transformation Network with Attention (ETNA) model which shares representations at the bottom of the model structure and transforms them to task-specific representations using a simple linear transformation method. In addition, we can obtain more informative transactions for predicting certain attributes using the attention mechanism. The experimental results show that our model outperforms the previous models on all tasks. In our qualitative analysis, we show the visualization of attention weights, which provides business managers with some useful insights. (Kim et al.  "Predicting Multiple Demographic Attributes with Task Specific Embedding Transformation and Attention Network")

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVOUD ZAND whose telephone number is (571)272-2697, Fax (571) 273-2697.  The examiner can normally be reached on Mon-Fri 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVOUD A ZAND/Primary Examiner, Art Unit 2443